Title: General Orders, 19 July 1780
From: Washington, George
To: 


					
						Head Quarters Pracaness Wednesday July 19th 1780
						
							Parole Denmark 
							 Countersigns Drum FifeWatchword Look-about
						
					
					[Officers] Of the Day Tomorrow[:] Brigadier General Irvine[,] Major Church[,] Brigade Major Bradford.
					
						Morning Orders.
						Brigadier General Hand is appointed officer of the day this Day vice Brigadier General Maxwell who has obtained leave of Absence.
						The Light Infantry Companies that have past Inspection are not to be sent on Detachments or any other Command far distant from Camp unless especially directed in general orders: their duty is to be restricted to Picquets, Camp guards and the ordinary duties within the Limits of Camp in common with the Battalion Men.
						As it is much wish’d to establish uniformity in the Corps; the officers are directed not to make any Changes in the dress of themselves or their Men ’till orders are given for a general rule.
						The Feathers directed to be worn by Major Generals are to have the White below the black above: it will be best to have one Feather the upper part black.
						
						It is recommended to the officers to have black and White Cockades, a black Ground with a white relief emblematic of the expected union of the two Armies.
					
				